B8 (Form 8) (12/08)
                                                               United States Bankruptcy Court
                                                                      Northern District of California
 In re      Alfred Edward Silverstein                                                                         Case No.    14-54252
                                                                                     Debtor(s)                Chapter     7


                                 CHAPTER 7 INDIVIDUAL DEBTOR'S STATEMENT OF INTENTION

PART A - Debts secured by property of the estate. (Part A must be fully completed for EACH debt which is secured by
     property of the estate. Attach additional pages if necessary.)
 Property No. 1

 Creditor's Name:                                                                      Describe Property Securing Debt:
 Ally Financial                                                                        2014 Chevrolet Volt 4 door with 10k miles - Lease

 Property will be (check one):
        Surrendered                                                       Retained

 If retaining the property, I intend to (check at least one):
          Redeem the property
          Reaffirm the debt
          Other. Explain                             (for example, avoid lien using 11 U.S.C. § 522(f)).

 Property is (check one):
        Claimed as Exempt                                                                 Not claimed as exempt

 Property No. 2

 Creditor's Name:                                                                      Describe Property Securing Debt:
 Plaza Home Mtg/dovenmu                                                                33 N. Water St., Unit 602, Norwalk, CT 06854

 Property will be (check one):
        Surrendered                                                       Retained

 If retaining the property, I intend to (check at least one):
          Redeem the property
          Reaffirm the debt
          Other. Explain                             (for example, avoid lien using 11 U.S.C. § 522(f)).

 Property is (check one):
        Claimed as Exempt                                                                 Not claimed as exempt




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy



            Case: 14-54252                    Doc# 83                Filed: 10/23/18      Entered: 10/23/18 16:51:10          Page 1 of 2
B8 (Form 8) (12/08)                                                                                                                           Page 2
 Property No. 3

 Creditor's Name:                                                                      Describe Property Securing Debt:
 Pyramid Real Estate                                                                   33 N. Water St., Unit 602, Norwalk, CT 06854

 Property will be (check one):
        Surrendered                                                       Retained

 If retaining the property, I intend to (check at least one):
          Redeem the property
          Reaffirm the debt
          Other. Explain                             (for example, avoid lien using 11 U.S.C. § 522(f)).

 Property is (check one):
        Claimed as Exempt                                                                 Not claimed as exempt

 Property No. 4

 Creditor's Name:                                                                      Describe Property Securing Debt:
 Toyota Mtr                                                                            2012 Lexus RX 350 4 door with 40k miles - Lease

 Property will be (check one):
        Surrendered                                                       Retained

 If retaining the property, I intend to (check at least one):
          Redeem the property
          Reaffirm the debt
          Other. Explain                             (for example, avoid lien using 11 U.S.C. § 522(f)).

 Property is (check one):
        Claimed as Exempt                                                                 Not claimed as exempt

PART B - Personal property subject to unexpired leases. (All three columns of Part B must be completed for each unexpired lease.
Attach additional pages if necessary.)

 Property No. 1

 Lessor's Name:                                                Describe Leased Property:                    Lease will be Assumed pursuant to 11
 -NONE-                                                                                                     U.S.C. § 365(p)(2):
                                                                                                               YES              NO


I declare under penalty of perjury that the above indicates my intention as to any property of my estate securing a debt and/or
personal property subject to an unexpired lease.


 Date 10/22/2018                                                          Signature   /s/ Alfred Edward Silverstein
                                                                                      Alfred Edward Silverstein
                                                                                      Debtor




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy



            Case: 14-54252                    Doc# 83                Filed: 10/23/18     Entered: 10/23/18 16:51:10            Page 2 of 2
